DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Neely et al. US Patent Application Publication 2007/0026753.

As to claims 1-12 and 16-19, Neely teaches a spunbond nonwoven fabric (paragraphs 0016, 0033, 0038) comprising: a. a first surface and a second surface and at least a first 52/62 and second 54/64 visually discernible zone on at least one of the first and second surface (Figure 2A), each of the first and second zones having a pattern of three-dimensional features (Figures 2A, and 2-4; paragraphs 006, 062). In the web 60, each of the three-dimensional features defining a microzone comprising a first region and a second region, the first and second regions having a difference in values for an intensive property – basis weight (paragraph 0033, 064), and b. wherein the difference in values for an intensive property for at least one of the microzones in the first zone is different from the difference in values for the intensive property for at least one of the microzones in the second zone – where the highest basis weight areas are present where the high basis weight zones 64 intersect low basis weight zones 62, so each zone 62,64 has a microzone 66.  Additionally, Neely teaches zones in the diaper where the patterned web can provide high and low basis weight areas within a certain area of the diaper, such as a target area (paragraphs 0072-0073). In which case, a microzone of high and low basis weights is provided in a zone or specific region of the diaper. 

Neely does not teach the claimed TS7 value.  However, Neely teaches the lower basis weight areas are incorporated for softness and low fluid retention and the higher basis weight areas are incorporated for strength and durability (paragraph 0097).  Since the basis weight on the first surface 52/62 is lower and correlates to a softer zone than the higher basis weight second surface 54/64, it is obvious that the TS7 value, which correlates to softness is different in the first and second surfaces. While Neely does not teach TS7 values, Neely does teach a spunbond nonwoven with differing intensive properties. Since the prior art has met the structural requirements of the claim, Neely obviously includes a nonwoven capable of achieving the claimed test results.  Additionally, the spunbond nonwoven of Neely is used in the same environment as the present invention to solve the same problem of providing softness and strength to components of an absorbent article. 


Neely does not teach the claimed percentages and ratios.  However, Neely teaches the pattern can be used to adjust and control the strength and stability of the web (paragraph 0034).  Neely teaches the higher basis weight areas to lower basis weight areas can be varied as desired. Specifically the higher basis weight areas should comprise 25-75% of the surface of the web (paragraph 0074).  Neely further teaches the ratio of the higher basis weight areas can vary from 1.5 to 5 times greater than the lower basis weight areas. One having ordinary skill in the art would be able to determine through routine experimentation the ratios and percentages of the surfaces and zones needed to produce a desired effect. 

As to claims 13 and 20, Neely teaches the spunbond nonwoven according to claim 1 can be used in absorbent articles (paragraph 0035). As to claim 14, Neely teaches the spunbond nonwoven can be used as a surge material, a liner material or an outer cover in a diaper (paragraph 0036).
7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Neely as applied to claim 1 above in view of Weisman et al. US Patent Application Publication 2011/0073513.  Neely teaches the present invention substantially as claimed.  Neely does not teach a package of absorbent articles comprising absorbent articles of claim 14, wherein the package has an in-bag stack height of between about 70 mm and about 100 mm, according to the In-Bag Stack Height Test herein.  Weisman teaches an absorbent product that exhibits an In-Bag Stack height of about 80mm as measured according to an In-Bag Stack Height Test (abstract) for the benefit of providing a less bulky diaper that is more comfortable to use and more cost effective to ship (Weisman paragraph 0008).  It would have been obvious to one having ordinary skill in the art to provide the article of Neely with the claimed In-Bag Stack Height for the benefits taught in Weisman. 

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10888471. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is a broader recitation of the claims of the patent in that the pending independent claims at least do not set forth a specific parameter for the TS7.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the pending application.




10.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-18 of U.S. Patent No. 10772768. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is a broader recitation of the claims of the patent in that the pending claims do not set forth a specific a specific intensive property or Contact Angle of the zones.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the pending application.

11.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 15-20 of U.S. Patent No. 11,090,197. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is a broader recitation of the claims of the patent in that the pending claims do not set forth a specific a specific intensive property or Contact Angle of the zones.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the pending application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781